DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the product of group I, claims 1-17 and the species B, Figure 3 in the reply filed on 03/01/2021 is acknowledged.
Claim 18 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tiffany Fidler on 03/12/2021.
The application has been amended as follows: 



In the Claims



1.	A vehicle seat assembly comprising:
a frame;
a seat pan comprising a forward region and a rearward region, the rearward region of the seat pan rotatably connected to the frame about a fixed axis of rotation in a rearward half of the frame;
a shaft supported for rotation and extending transversely to a fore and aft direction across the seat pan; 
at least one cam supported by the shaft for rotation therewith, the at least one cam extending outwardly from the shaft to an associated cam surface, the cam surface supporting the forward region of the seat pan and shaped such that the forward region of the seat pan is raised relative to the rearward region in response to rotation of the shaft; and
at least one elongate rail connected to an underside of the seat pan and extending longitudinally therealong in the fore and aft direction, the cam surface of the at least one cam in contact with the at least one elongate rail.

2. 	The vehicle seat assembly of claim 1 wherein the cam surface is formed as an involute of a base circle.

3. 	The vehicle seat assembly of claim 1 wherein the cam surface is formed as an Archimedean spiral or a logarithmic spiral.

4. 	(Canceled)

5. 	The vehicle seat assembly of claim 1 wherein one of the cam and the rail define a recess extending transversely therefrom, the other of the cam and the rail define a 

6. 	The vehicle seat assembly of claim 1 further comprising:
a gearset connected to the shaft to rotate the shaft and cam; and
an electric motor connected to the gearset to rotate in a first direction to raise the forward region of the seat pan relative to the rearward region, and to rotate in a second direction to lower the forward region of the seat pan relative to the rearward region.

7. 	The vehicle seat assembly of claim 6 further comprising:
a user interface to receive a user input requesting a height adjustment of the forward region of the seat pan; and
a controller in communication with the user interface and the electric motor to control the electric motor in response to the user input.

8. 	The vehicle seat assembly of claim 6 further comprising:
a controller in communication with the electric motor to control the electric motor to raise the forward region of the seat pan in response to receiving a signal from an active vehicle system with a sensor.

9. 	The vehicle seat assembly of claim 8 wherein the raised forward region of the seat pan provides a load path from an occupant to the seat in a longitudinal direction, and wherein the seat pan provides another load path from the occupant to the seat in a vertical direction.

10. 	The vehicle seat assembly of claim 1 wherein the cam surface is positioned aft of a forward edge of the seat pan by more than twenty five percent and less than fifty percent of a distance from the forward edge to a rearward edge of the seat pan.

11.	The vehicle seat assembly of claim 1 further comprising another shaft supported for rotation and extending transversely across the seat pan, the shaft and the another shaft rotating about an axis of rotation; and 


12. 	A vehicle seat assembly comprising:
a frame;
a seat pan comprising and a rearward region, the rearward region of the seat pan rotatably connected to the frame about a fixed first transverse axis of rotation that is transverse to a fore and aft direction, first and second elongate rails connected to a lower surface of the forward region, the first and second elongate rails including first and second follower surfaces, and the first and second elongate rails extending longitudinally in the fore and aft direction;
a torque tube supported for rotation about a second transverse axis of rotation that is transverse to the fore and aft direction, the torque tube extending transversely across the seat pan;
first and second cams connected to the torque tube for rotation therewith and spaced apart from one another along the second transverse axis of rotation, the first and second cams extending outwardly to first and second cam surfaces, respectively, wherein the first and second cam surfaces support the forward region of the seat pan and are in contact with the first and second follower surfaces, respectively; and
an electric motor connected to the torque tube via a gearset to rotate the torque tube between a first angular position and a second angular position, the first and second cam surfaces moving the first and second follower surfaces in a direction substantially perpendicular to the second axis of rotation, wherein the first and second cam surfaces are shaped to continuously raise the forward region of the seat pan as the torque tube moves from the first position to the second position.



14. 	The vehicle seat assembly of claim 12 further comprising a controller to control the electric motor to rotate the torque tube and raise the seat pan in response to receiving a signal indicative of an event from an active vehicle system.

15. 	The vehicle seat assembly of claim 12 wherein each of the first and second cam surfaces are formed as an involute of a base circle.

16. 	The vehicle seat assembly of claim 12 wherein an angle between the seat pan and a horizontal plane is raised by at least ten degrees by the torque tube being rotated from the first angular position to the second angular position.

17. 	The vehicle seat assembly of claim 12 wherein one of the first cam and the first follower surface defines a recess, and the other of the first cam and the first follower surface defines a protrusion, wherein the protrusion is sized to be received within the recess to constrain movement of the seat pan along a vertical axis as the first cam rotates.

18. 	(Canceled)   
	
19. 	(Canceled)   

20. 	(Canceled)   

21. 	The vehicle seat assembly of claim 12 further comprising further comprising a controller in communication with the electric motor to (i) control the electric motor and rotate the torque tube to raise the forward region of the seat pan in response to a first signal indicative of an event from an active vehicle system, and (ii) control the electric motor and rotate 

22. 	The vehicle seat assembly of claim 21 wherein the controller is further configured to control the electric motor to operate at a first speed in response to receiving the first signal, and control the electric motor to operate at a second speed in response to receiving the second signal, wherein the first speed is greater than the second speed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests the elongate rail(s) on an underside of a seat pan pivotably supported on a first transverse axis, where the elongated rail(s) extend longitudinally in a fore and aft direction and respective cam(s) with cam surface(s) in contact with the elongate rail(s), where the cam(s) are supported on a torque tube defining a second transverse axis, together with the other details recited in each of independent claims 1 and 12.
Some of the closest prior art discovered in the search includes:
US 20160185265
US 20100060045
US 20140246888
US 20080054150
US 5203600
US 4384698
JP 10309967

US 20020003365
However, none of these references, singly or in any combination, shows or makes obvious the invention as now recited.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636